Citation Nr: 0124204	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  00-00 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) disability compensation benefits.


REPRESENTATION

Appellant represented by:	None

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to January 
1977.  The appellant is the veteran's daughter.  Her claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a June 1999 determination of the Department of Veterans 
Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO), 
denying an apportionment of the veteran's VA disability 
compensation benefits.  


FINDINGS OF FACT

1.  The veteran receives VA benefits, which include 
additional compensation for his daughter, the appellant.

2.  The appellant is not residing with the veteran and the 
veteran is not reasonably discharging his responsibility for 
the support of the appellant.


CONCLUSION OF LAW

The evidence satisfies the criteria for an apportionment of 
the veteran's VA disability compensation benefits in the 
amount paid the veteran as dependency allowance for the 
appellant.  38 U.S.C.A. §§ 5107, 5307 (West 1991), as amended 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475,
§ 4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.102, 3.450, 3.451 (2000), 
as amended by 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant is 
entitled to an apportionment of the veteran's VA disability 
compensation benefits.  Since 1983, the veteran's VA 
disability compensation award has included an additional 
dependency allowance for the appellant.  In January 1999, the 
appellant filed a claim for an apportionment of the veteran's 
benefits, at least in the amount paid the veteran on the 
appellant's behalf.  The RO denied the appellant's claim in 
June 1999, and this appeal ensues from that decision.

During the pendency of this appeal, legislation was passed 
that enhances the VA's duties to notify a claimant regarding 
the evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2001).  Further, during the pendency of this appeal, in 
August 2001, the VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the parties' claims pursuant to the VCAA and 
amended regulations.  However, as explained below, prior to 
the change, the RO took action that is consistent with the 
notification and assistance provisions of the new law and 
regulations.  Therefore, the Board's decision to proceed in 
adjudicating the claims does not prejudice the appellant or 
the veteran in the disposition thereof.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

First, as required by the VCAA and pursuant to contested 
claim procedures applicable to apportionment claims, in 
letters dated March 1999, the RO informed the appellant, the 
veteran and the veteran's representative of the evidence 
needed to substantiate their respective claims and provided 
them opportunities to submit such evidence.  See VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103); see also 38 
U.S.C.A. 
§ 7105A(a), (b) (West 1991); 38 C.F.R. §§ 19.100, 19.101, 
19.102 (2000).  Moreover, in a statement of the case issued 
in November 1999, the RO notified the appellant, the veteran 
and the veteran's representative of all regulations pertinent 
to the claim at issue, informed them of the reasons for which 
it had denied the appellant's claim, and provided them an 
opportunity to present further evidence and argument 
supporting their respective claims.  Finally, in a letter 
dated January 2000, the RO informed the veteran and his 
representative that it had received the appellant's 
substantive appeal and that the appellant had requested that 
she present testimony at a hearing held at the RO before the 
Board.  The RO indicated that the veteran would be notified 
as to the date of this hearing, at which time he could 
attend.  The RO never received a response from the veteran or 
his representative indicating that the veteran wished to 
appear or to present testimony at the hearing, and in July 
2001, the appellant withdrew her request for such a hearing.   

Second, as required by the VCAA, the RO assisted the 
appellant and the veteran in obtaining and fully developing 
all evidence necessary for the equitable disposition of their 
respective claims.  See VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  For instance, the RO obtained personal 
and financial information from the appellant and the veteran.  
No party has identified, and the Board is not aware of, any 
other outstanding evidence that might be pertinent to the 
parties' claims. 

Inasmuch as the RO has notified the appellant and the veteran 
of the evidence needed to substantiate their respective 
claims and has obtained and fully developed all relevant 
evidence necessary for the equitable disposition of those 
claims, actions which are required under the VCAA, a Remand 
to comply with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding 
that strict adherence to legal requirements does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran).  

In written statements submitted since 1999, the appellant 
contends the following: (1) The VA pays the veteran VA 
disability compensation benefits, which include a dependency 
allowance for the appellant; (2) The appellant does not live 
with the veteran, but rather in a dormitory while attending 
college and with her mother during vacations from college; 
(3) Since her parents divorced, the veteran has once lent her 
money to help pay for a semester of college tuition, but has 
not otherwise contributed to her support; and (4) She should 
not be penalized for the fact that the veteran quit his state 
patrol job, which provided significant, steady income, to 
start a photography business.    

The veteran does not dispute that he receives a dependency 
allowance on behalf of the appellant, that the appellant does 
not reside with him, and that he has not paid child support 
since May 1999.  Rather, in statements submitted since 1999, 
he contends the following:  (1) When he and his spouse 
divorced, he paid his spouse a lump sum of $80,000, which was 
intended to cover a division of assets and child support; (2) 
He occasionally sees all of his children, including the 
appellant; 
(3) He has contributed to the appellant's support by 
providing her $1,000 to purchase a car and additional money 
to help her pay one of her car payments; 
(4) He has also contributed further by providing his children 
(appellant not specified) funding for automobile, clothing, 
schooling, entertainment and medical needs; and (5) An 
apportionment of his VA disability compensation benefits 
would cause him undue financial hardship.  

Generally, all or any part of the VA disability compensation 
benefits payable to a veteran may be apportioned if the 
veteran's children are not residing with the veteran and the 
veteran is not reasonably discharging his responsibility for 
their support.  38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. § 
3.450(a)(1)(ii) (2000).  

Moreover, notwithstanding any other provision, VA disability 
compensation may be apportioned between the veteran and his 
or her dependents where financial hardship is shown to exist 
so long as the apportionment would not subject the veteran to 
undue economic hardship.  Factors to be considered include 
the amount of VA benefits payable, other resources and income 
of the parties in interest, and any special needs of the 
respective parties.  38 C.F.R. § 3.451 (2000).  Rates of 
apportionment of disability compensation, service pension or 
retirement pay will be determined under 38 C.F.R. § 3.451.  
38 C.F.R. § 3.453 (2000).  Ordinarily, apportionment of more 
than 50 percent of the veteran's benefits constitutes undue 
hardship on him while apportionment of less than 20 percent 
of his benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451. 

According to the aforementioned statutory and regulatory 
provisions, the Secretary of Veterans Affairs has discretion 
to grant an apportionment of a veteran's monetary benefits 
when it is demonstrated that the veteran is not otherwise 
reasonably discharging his financial responsibility to 
support his children or when a child demonstrates financial 
need.  With regard to the latter type of case, the 
apportionment may not subject the veteran to undue economic 
hardship.  In this case, the evidence satisfies the 
requirements for an apportionment of the veteran's VA 
disability compensation benefits on the basis that he is not 
reasonably discharging his financial responsibility to 
support the appellant.  Accordingly, the Board need not 
consider whether the appellant has demonstrated financial 
need and whether an apportionment based on financial need 
would cause the veteran undue economic hardship.

Both parties involved in this contested claim have agreed 
that the veteran is receiving additional VA compensation for 
the appellant, but has not paid child support to the 
appellant since May 1999.  In fact, it is unclear from the 
parties' statements whether the veteran has provided the 
appellant any funds since 1999.  The appellant claims that 
she has received no funding (other than a one-time loan) from 
the veteran since his divorce from the appellant's mother, 
while the veteran claims that he gave the appellant $1,000 
for a car and additional money to help pay one car payment.  
Even assuming the veteran has, as alleged, given, rather than 
lent, the appellant money since the divorce, the veteran's 
giving has been limited.  The veteran receives a monthly 
dependency allowance for the appellant, but has provided the 
appellant funding on only two occasions.  Moreover, the total 
amount of the alleged funding is less than the total amount 
of the allowance the veteran has received on the appellant's 
behalf.  In light of these facts, the Board finds that the 
veteran is not reasonably discharging his responsibility for 
the support of the appellant and that an apportionment of the 
veteran's VA disability compensation in the amount paid the 
veteran as dependency allowance for the appellant is 
therefore warranted under 38 C.F.R. § 3.450(a)(1)(ii).  

The Board acknowledges that the appellant and the veteran 
have submitted financial information in support of their 
respective claims and that the veteran has asserted that an 
apportionment will cause him undue financial hardship.  
However, as previously indicated, if a claim is not being 
decided under the special apportionment provisions of 
38 C.F.R. § 3.451, it is not incumbent upon the appellant to 
establish financial need or the appellee to establish 
hardship.  In any event, since the amount of the 
apportionment the Board has granted the appellant is equal to 
the amount the veteran receives because the appellant is his 
dependent child, an apportionment in that amount cannot cause 
hardship on the veteran.  See Hall v. Brown, 5 Vet. App. 294, 
295 (1993). 

Inasmuch as the appellant is not residing with the veteran, 
who is receiving dependency allowance on the appellant's 
behalf, and the veteran is not reasonably discharging his 
responsibility for support of the appellant, the Board 
concludes that the evidence satisfies the criteria for an 
apportionment of the veteran's VA disability compensation 
benefits in the amount paid the veteran as dependency 
allowance on behalf of the appellant.  The appellant's claim 
for this benefit must therefore be granted.  


ORDER

Entitlement to an apportionment of the veteran's VA 
disability compensation benefits in the amount paid the 
veteran as dependency allowance for the appellant is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

